DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on July 10, 2018. 
This office action is in response to Amendments and/or Remarks filed on June 8, 2022. In the current Amendment, claims 1, 10, 16, 18, 19, 24, and 25 are amended. Claims 14 and 15 are canceled. Claims 2, 7, 9, 11-13, 22, and 23 were previously canceled. Claims 26-28 are new. Claims 1, 3-6, 8, 10, 16-21, and 24-28 are pending. 
In response to amendments and/or remarks filed on June 8 2022, the 35 U.S.C. 101 claim rejections applied to claims 1, 3-6, 8, 10, 15-21, 24, and 25, made in the previous office action, have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, 
Claim 16  recites “The method of claim 15”, however claim 15 has been canceled.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “The method of claim 1.
Dependent claims 17-21 are rejected due to being directly and indirectly dependent on rejected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8, 10, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos et al. (US 2019/0165949 A1) in view of Wang et al. (Catch Me in the Dark: Effective Privacy-preserving Outsourcing of Feature Extractions over Image Data, hereinafter “Wang (2016)”), further in view of Mohassel et al. (“SecureML: A System for Scalable Privacy-Preserving Machine Learning”).

Regarding Claim 1, 
Ramos teaches: 
A method for processing data and managing information, comprising: 
receiving… and from each respective one of a plurality of client devices, a respective streaming data set for a same sensing task… (Fig. 4A and Para [0022]: “Data such as images, temperature measurements, particle and emission outputs, and the like, may be captured by edge devices such as traffic light cameras, user devices (crowdsourcing), sensors, dashboard cameras, and the like, and transmitted to a blockchain node of the cognitive blockchain system.” teaches receiving streaming data from many edge devices such as user (client) devices at a blockchain node, the data is streaming data because it is sent over a network; Para [0055]: “For example, the method 500 may be performed by a blockchain node which may include a computing device such as a server, a cloud platform, a workstation computer, a user device, and the like. In 510, the method includes receiving edge data that has been captured by one or more edge devices in an Internet of Things (IoT) network.” teaches that the blockchain node is on a server and that the data from the edge devices is streamed over a network; Para [0036]: “It should also be appreciated that additional data besides images and video may be processed throughout the system 100. For example, data may be used to support an analysis objective. As an example, if a goal is to detect speeding drivers, edge devices may be equipped with a velocity radar and reporting readings alongside with images. Other data examples include temperature sensor, particle detectors and emissions sensor, etc. depending on the target objective.” teaches collecting data for an analysis objective (sensing task); Para [0025]: “For example, a single edge device capturing data of a possible violation may be a false positive and may not be enough to warrant an event determination by the cognitive blockchain. However, more than one edge device capturing the same violation ( e.g., two or more) may improve the confidence of the smart contract determination.” teaches using multiple devices to collect data for the same sensing task)

wherein the streaming data set from each respective client device comprises sensed data sensed by one or more sensors of said client device, and is encrypted at the respective client device (Para [0022]: “Data such as images, temperature measurements, particle and emission outputs, and the like, may be captured by edge devices such as traffic light cameras, user devices ( crowdsourcing), sensors, dashboard cameras, and the like, and transmitted to a blockchain node of the cognitive blockchain system.” and Para [0031]: “Referring to FIG. 1, in an example, data including images may be captured by edge devices 112 which include cameras in this example, but may also include sensors, crowdsourcing, video capturing, thermal capturing devices, and the like.” teaches using sensors and crowdsourcing (collecting data from user devices) to collect data that will be sent to the blockchain; Para [0032]: “A smart contract executing on the blockchain node 130 may encrypt the received data and store the encrypted data within a blockchain.” teaches that the smart contract executing on a blockchain node encrypts the data; Para [0055]: “For example, the method 500 may be performed by a blockchain node which may include a computing device such as a server, a cloud platform, a workstation computer, a user device, and the like. In 510, the method includes receiving edge data that has been captured by one or more edge devices in an Internet of Things (IoT) network.” teaches that a blockchain node can be a workstation computer or user device (client device); therefore the smart contract executing on a workstation computer or user device encrypts the data (encrypted at the client device))

processing at [one server] the corresponding streaming data set portions [using encryption] received from the plurality of client devices to generate corresponding share of a result for the sensing task; (Para [0031]: “The collected data may be analyzed by the edge processing system 110 to create metadata associated with the collected data. The metadata may include a geographical location at which the images/data were captured, a time at which the image was captured, a device identify or controller of the device that captured the image/data, and the like. The data and/or the metadata may be stored in the cloud platform 120 and entered into a blockchain network via blockchain node 130. In some examples, however, the data may be transmitted directly from the edge devices 112 and/or the edge processor 110 to the blockchain node 130 without being stored in the cloud platform 120.” teaches processing the collected data to generate metadata; Para [0025]: “For example, a single edge device capturing data of a possible violation may be a false positive and may not be enough to warrant an event determination by the cognitive blockchain. However, more than one edge device capturing the same violation ( e.g., two or more) may improve the confidence of the smart contract determination. Furthermore, metadata associated with images/data captured by the edge devices may be used to improve the confidence of the event detection. For example, the metadata of the captured data may include a geographical location at which the data was captured, a time when the data was captured, a level of trust associated with the device that captured the data ( e.g., private citizen vs. authority), an amount of devices, a type of event detected, a severity of the event, an urgency of the event, and the like, which may be used to further determine the level of confidence.” and Para [0032]: “A smart contract executing on the blockchain node 130 may encrypt the received data and store the encrypted data within a blockchain.” teaches using multiple edge devices for a single analysis objective and that both the data and metadata are encrypted and used within the blockchain and that the metadata improves the data captured by the sensor/camera/user device, therefore the data and metadata of one sensor/camera/user device (from among multiple) are an encrypted part (share) of a result for the sensing task used within the blockchain/smart contract)

encrypting, at each respective [server], the corresponding share of the result; (Para [0029]: “The blockchain node 130 may store a blockchain as described herein which can store encrypted data captured of people, objects, and places. The blockchain node 130 may encrypt image data as well as other data received from edge devices such as noise information, pollution information, emission information, temperature information, and the like, encrypt the received data, and store the encrypted data within an IoT blockchain.” teaches that the blockchain encrypts data and metadata (share of the result) that is created from the camera/sensor/user device)

facilitating creation or update of a blockchain based on all of the encrypted shares of the result so as to store the encrypted shares of the result in the blockchain; and (Para [0031]: “The collected data may be analyzed by the edge processing system 110 to create metadata associated with the collected data. The metadata may include a geographical location at which the images/data were captured, a time at which the image was captured, a device identify or controller of the device that captured the image/data, and the like. The data and/or the metadata may be stored in the cloud platform 120 and entered into a blockchain network via blockchain node 130. In some examples, however, the data may be transmitted directly from the edge devices 112 and/or the edge processor 110 to the blockchain node 130 without being stored in the cloud platform 120.” teaches creating or updating a blockchain based on the data and metadata (share of the result) of a sensor/camera/user device; Para [0029]: “The blockchain node 130 may store a blockchain as described herein which can store encrypted data captured of people, objects, and places. The blockchain node 130 may encrypt image data as well as other data received from edge devices such as noise information, pollution information, emission information, temperature information, and the like, encrypt the received data, and store the encrypted data within an IoT blockchain.” teaches that the blockchain encrypts data and metadata (share of the result) that is created from the camera/sensor/user device)

hosting the blockchain [at a server] (Para [0055]: “For example, the method 500 may be performed by a blockchain node which may include a computing device such as a server, a cloud platform, a workstation computer, a user device, and the like. In 510, the method includes receiving edge data that has been captured by one or more edge devices in an Internet of Things (IoT) network.” teaches that the blockchain node can be hosted on a server or cloud platform)

Ramos does not appear to explicitly teach: 
at two or more cloud computing servers operably connected with each other
receiving… a respective multiplication triplet,
wherein each respective streaming data set from a respective client device is divided by the respective client device into a two or more streaming data set portions each of which is received at a respective one of the two or more cloud computing servers…
and each respective multiplication triplet from a respective client device is divided by the respective client device into two or more multiplication triplet portions each of which is received at a respective one of the two or more cloud computing servers; 
processing, at each respective one of the two or more cloud computing servers, the… data set portions and the corresponding multiplication triplet portions received from the plurality of client devices to generate corresponding share of a result…
encrypting… at two or more cloud computing servers…
hosting… at two or more cloud computing servers.

However, Wang (2016) teaches: 
at two or more cloud computing servers operably connected with each other (Fig. 1 and Page 2: “In our work, we consider a cloud-based image feature extraction outsourcing computation system involving three parties: the data owner O, the cloud server S1, the cloud server S2 (as illustrated in Fig. 1)… We assume S1 and S2 are independent with each other and can be considered to belong to two independent cloud service providers” teaches two servers (plurality) that are operably connected with each other via secure interaction protocols)

    PNG
    media_image1.png
    312
    441
    media_image1.png
    Greyscale


wherein each respective streaming data set from a respective client device is divided by the respective client device into a two or more streaming data set portions each of which is received at a respective one of the two or more cloud computing servers… (Page 2: “In this application scenario, we assume that the data owner O holding a large volume of sensitive image files (e.g., satellite images that are usually of extremely large size and each has plenty of keypoints) is resource-constrained. Thus, O would like to outsource both the image data set and the computation-intensive SIFT task to the cloud by leveraging its abundant storage and computation resources… To protect the privacy, O will first encrypt each image set and then distribute the ciphertexts to S1 and S2. After running SIFT algorithm in the ciphertext domain via a sequence of secure interaction protocols, S1 and S2 will return the encrypted feature descriptors to the data owner, who can eventually recover the real feature descriptors from their encrypted versions.” and Page 2: “We additively split the image randomly into two shares and distribute them to two independent cloud servers which can perform the accumulation process locally. We then design a new protocol by leveraging the garbled circuit, letting the two servers collaboratively detect real locations of keypoints via the difference-of-Gaussian (DoG) scale space built on encrypted image.” teaches dividing the image data into two shares (portions) and sending (streaming) each pair to a cloud server)

encrypting… at two or more cloud computing servers… (Page 2: “In this application scenario, we assume that the data owner O holding a large volume of sensitive image files (e.g., satellite images that are usually of extremely large size and each has plenty of keypoints) is resource-constrained. Thus, O would like to outsource both the image data set and the computation-intensive SIFT task to the cloud by leveraging its abundant storage and computation resources… To protect the privacy, O will first encrypt each image set and then distribute the ciphertexts to S1 and S2. After running SIFT algorithm in the ciphertext domain via a sequence of secure interaction protocols, S1 and S2 will return the encrypted feature descriptors to the data owner, who can eventually recover the real feature descriptors from their encrypted versions.” teaches encrypting the data owner’s data at cloud computing servers S1 and S2)

hosting… at two or more cloud computing servers. (Page 2: “In our work, we consider a cloud-based image feature extraction outsourcing computation system involving three parties: the data owner O, the cloud server S1, the cloud server S2 (as illustrated in Fig. 1)… We assume S1 and S2 are independent with each other and can be considered to belong to two independent cloud service providers” teaches two (plurality) cloud servers that are operably connected with each other)

	Ramos and Wang are analogous art because they are directed to transferring data from users or edge devices to cloud servers to perform analysis. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Ramos’ server with Wang’s two independent servers and thereby use Wang’s technique of dividing the data into two shares sent to independent servers to divide the streaming crowdsourced data of Ramos into portions sent to independent servers, with a motivation to improve privacy of user data (Wang, Page 2)

The combination of Ramos and Wang (2016) does not appear to explicitly teach: 
receiving… a respective multiplication triplet,
and each respective multiplication triplet from a respective client device is divided by the respective client device into two or more multiplication triplet portions each of which is received at a respective one of the two or more cloud computing servers;
processing, at each respective one of the two or more cloud computing servers, the… data set portions and the corresponding multiplication triplet portions received from the plurality of client devices to generate corresponding share of a result…

However, Mohassel teaches: 
receiving… a respective multiplication triplet (Page 23-24: “We consider a set of clients C1,..., Cm who want to train various models on their joint data. We do not make any assumptions on how the data is distributed among the clients. In particular, the data can be horizontally or vertically partitioned, or be secret-shared among them as part of a previous computation… Hence, we consider a server-aided setting where the clients outsource the computation to two untrusted but non-colluding servers S0 and S1. Server-aided MPC has been formalized and used in various previous work (e.g. see [29]). It has also been utilized in prior work on privacy-preserving machine learning [37], [36], [21]. Two important advantages of this setting are that (i) clients can distribute (secret-share) their inputs among the two servers in a setup phase but not be involved in any future computation, and (ii) we can benefit from a combination of efficient techniques for boolean computation such as garbled circuits and OT-extension, and arithmetic computation such as offline/online multiplication triplet shares.” teaches that two servers S0 and S1 receive data from multiple client devices; Page 23: 

    PNG
    media_image2.png
    323
    642
    media_image2.png
    Greyscale
 
teaches that the two parties (the two servers) receive a shared <u> <v> <z> multiplication triplet
Page 29: “In particular, we can let the clients generate the multiplication triplets. Since the clients need to secretly share their data in the first place, it is natural to further ask them to secretly share some extra multiplication triplets. Now, these multiplication triplets can be generated in a trusted way with no heavy cryptographic operations, which improves the efficiency significantly.” teaches that the clients can generate the multiplication triplets)

and each respective multiplication triplet from a respective client device is divided by the respective client device into two or more multiplication triplet portions each of which is received at a respective one of the two or more cloud computing servers; (Page 23-24: “We consider a set of clients C1,..., Cm who want to train various models on their joint data. We do not make any assumptions on how the data is distributed among the clients. In particular, the data can be horizontally or vertically partitioned, or be secret-shared among them as part of a previous computation… Hence, we consider a server-aided setting where the clients outsource the computation to two untrusted but non-colluding servers S0 and S1. Server-aided MPC has been formalized and used in various previous work (e.g. see [29]). It has also been utilized in prior work on privacy-preserving machine learning [37], [36], [21]. Two important advantages of this setting are that (i) clients can distribute (secret-share) their inputs among the two servers in a setup phase but not be involved in any future computation, and (ii) we can benefit from a combination of efficient techniques for boolean computation such as garbled circuits and OT-extension, and arithmetic computation such as offline/online multiplication triplet shares.” teaches that clients distribute/share (divide) their inputs among the two servers; Page 29: “In particular, we can let the clients generate the multiplication triplets. Since the clients need to secretly share their data in the first place, it is natural to further ask them to secretly share some extra multiplication triplets. Now, these multiplication triplets can be generated in a trusted way with no heavy cryptographic operations, which improves the efficiency significantly.” teaches that the clients can generate the multiplication triplets, therefore the multiplication triples generated by the clients are distributed (divided) among the two servers)

processing, at each respective one of the two or more cloud computing servers, the… data set portions and the corresponding multiplication triplet portions received from the plurality of client devices to generate corresponding share of a result… (Page 23-24: “We consider a set of clients C1,..., Cm who want to train various models on their joint data. We do not make any assumptions on how the data is distributed among the clients. In particular, the data can be horizontally or vertically partitioned, or be secret-shared among them as part of a previous computation… Hence, we consider a server-aided setting where the clients outsource the computation to two untrusted but non-colluding servers S0 and S1. Server-aided MPC has been formalized and used in various previous work (e.g. see [29]). It has also been utilized in prior work on privacy-preserving machine learning [37], [36], [21]. Two important advantages of this setting are that (i) clients can distribute (secret-share) their inputs among the two servers in a setup phase but not be involved in any future computation, and (ii) we can benefit from a combination of efficient techniques for boolean computation such as garbled circuits and OT-extension, and arithmetic computation such as offline/online multiplication triplet shares.” teaches processing the data from clients at two or more servers S0 and S1 to perform secure server aided multi-party computation by using the multiplication triplets and data generate by clients to form secret shares among the two servers)

Ramos, Wang, and Mohassel are analogous art because they are directed to transferring data from users or edge devices to cloud servers to perform analysis. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Ramos/Wang’s method of user data encryption with Mohassel’s method of secret sharing using multiplication triplets among two servers with a motivation to allow different entities to train various models on joint data without revealing any information beyond the outcome (Mohassel, Page 19)

Regarding Claim 3, 
The combination of Ramos, Wang (2016), and Mohassel teaches: 
The method of claim 1,

Mohassel further teaches: 
	wherein the streaming data sets are encrypted by secret sharing. (Page 24: “Recall that we assume the training data is secret shared between two servers S0 and S1. We denote the shares by <X>0 <Y>0 and <X>1 <Y>1. In practice, the clients can distribute the shares between the two servers, or encrypt the first share using the public key of S0, upload both the first encrypted share and the second plaintext share to S1. S1 then passes the encrypted shares to S0 to decrypt. In our protocol, we also let the coefficients w be secret shared between the two servers” teaches that the training data obtained from the clients is encrypted by secret sharing)
	
The combination of claim 1 has already incorporated the secret sharing multi-party computation, therefore already incorporating the details of the secret sharing required by claim 3. 

Regarding Claim 4, 
The combination of Ramos, Wang (2016), and Mohassel teaches: 
The method of claim 1,
[dividing the streaming data into] the streaming data set portions

Ramos further teaches: 
wherein the processing… comprises updating an existing share of the result at the respective cloud computing server. (Para [0034]: “For example, the smart contract may include one or more of a method to manage device identity while anonymizing source of data, a method to weight the quality of reported data using supporting data…,” and Para [0037]: “For example, a witness device which corresponds to an edge device that sends a photo showing the presence of an offender may get a weight of 30% assigned by the cognitive analysis by the smart contract on the blockchain node 130. However, if that photo is accompanied by route information showing that the witness device was on the same road route every day, the smart contract may increase confidence that the photo is legit and the event occurred, and assign a weight of 80% to that photo.” teaches updating the data and metadata for the smart contract (share of the result) by applying a weight to the data based on the metadata; therefore the combination of Ramos/Wang/Mohassel teaches updating the data and metadata at a cloud server for each portion of streaming data)

Regarding Claim 5, 
The combination of Ramos, Wang (2016), and Mohassel teaches: 
The method of claim 4,
[dividing the streaming data into] the streaming data set portions received

Ramos further teaches: 
wherein the updating of the existing share of the result comprises applying a weighting to the data associated with the existing share of the result...(Para [0034]: “For example, the smart contract may include one or more of a method to manage device identity while anonymizing source of data, a method to weight the quality of reported data using supporting data…,” and Para [0037]: “For example, a witness device which corresponds to an edge device that sends a photo showing the presence of an offender may get a weight of 30% assigned by the cognitive analysis by the smart contract on the blockchain node 130. However, if that photo is accompanied by route information showing that the witness device was on the same road route every day, the smart contract may increase confidence that the photo is legit and the event occurred, and assign a weight of 80% to that photo.” teaches updating the data and metadata for the smart contract (share of the result) by applying a weight to the data based on the metadata; therefore the combination of Ramos/Wang/Mohassel teaches updating the data and metadata for each portion of streaming data received at a cloud server)


Regarding Claim 8, 
The combination of Ramos, Wang (2016), and Mohassel teaches: 
The method of claim 1,
[dividing the streaming data into] the streaming data set portions received

Ramos further teaches: 
wherein each of the client devices includes a respective data-quality-weighting, and wherein the processing… comprises updating the data-quality-weighting of the respective client device based on the generated share of the result. (Para [0034]: “For example, the smart contract may include one or more of a method to manage device identity while anonymizing source of data, a method to weight the quality of reported data using supporting data…,” and Para [0037]: “For example, a witness device which corresponds to an edge device that sends a photo showing the presence of an offender may get a weight of 30% assigned by the cognitive analysis by the smart contract on the blockchain node 130. However, if that photo is accompanied by route information showing that the witness device was on the same road route every day, the smart contract may increase confidence that the photo is legit and the event occurred, and assign a weight of 80% to that photo.” teaches updating the data and metadata for the smart contract (share of the result) by applying a weight to the data based on potential metadata and updating the data quality weight from 30% to 80% based on both the image data and generated metadata (share of the result); therefore the combination of Ramos/Wang/Mohassel teaches updating data quality weighting for each portion of streaming data received at a cloud server)

Regarding Claim 10, 
The combination of Ramos, Wang (2016), and Mohassel teaches: 
The method of claim 1,
[dividing the streaming data into] the streaming data set portions

Ramos further teaches: 
wherein for each respective cloud computing server the processing… is conducted in a ciphertext domain. (Para [0029]: “The blockchain node 130 may store a blockchain as described herein which can store encrypted data captured of people, objects, and places. The blockchain node 130 may encrypt image data as well as other data received from edge devices such as noise information, pollution information, emission information, temperature information, and the like, encrypt the received data, and store the encrypted data within an IoT blockchain.” and Para [0032]: “A smart contract executing on the blockchain node 130 may encrypt the received data and store the encrypted data within a blockchain.” teaches that the data processed by the blockchain node is encrypted (in a ciphertext domain); Para [0055]: “For example, the method 500 may be performed by a blockchain node which may include a computing device such as a server, a cloud platform, a workstation computer, a user device, and the like. In 510, the method includes receiving edge data that has been captured by one or more edge devices in an Internet of Things (IoT) network.” teaches that the blockchain node is on a server; therefore the combination of Ramos/Wang/Mohassel teaches that each portion of streaming data sent to a cloud server is encrypted)


Regarding Claim 24, 
This claim recites A system for processing data and managing information… that has limitations that are similar to the method of claim 1, thus is rejected with the same rationale applied against claim 1. 
Regarding Claim 25, 
This claim recites A non-transitory computer readable medium… that has limitations that are similar to the method of claim 1, thus is rejected with the same rationale applied against claim 1.

Regarding Claim 26, 
The combination of Ramos, Wang (2016), and Mohassel teaches:  
The method of claim 1,

Ramos further teaches: 
wherein each respective streaming data set is comprised of a sensed value for the same sensing task (Fig. 4A and Para [0022]: “Data such as images, temperature measurements, particle and emission outputs, and the like, may be captured by edge devices such as traffic light cameras, user devices (crowdsourcing), sensors, dashboard cameras, and the like, and transmitted to a blockchain node of the cognitive blockchain system.” teaches receiving streaming data from many edge devices such as user (client) devices at a blockchain node, the data is streaming data because it is sent over a network and contains sensed values; Para [0025]: “For example, a single edge device capturing data of a possible violation may be a false positive and may not be enough to warrant an event determination by the cognitive blockchain. However, more than one edge device capturing the same violation ( e.g., two or more) may improve the confidence of the smart contract determination.” teaches using multiple devices to collect data for the same sensing task) 

Wang further teaches: 
and the [data from the client device] is split into two or more shares by the respective client device. (Page 2: “In this application scenario, we assume that the data owner O holding a large volume of sensitive image files (e.g., satellite images that are usually of extremely large size and each has plenty of keypoints) is resource-constrained. Thus, O would like to outsource both the image data set and the computation-intensive SIFT task to the cloud by leveraging its abundant storage and computation resources… To protect the privacy, O will first encrypt each image set and then distribute the ciphertexts to S1 and S2. After running SIFT algorithm in the ciphertext domain via a sequence of secure interaction protocols, S1 and S2 will return the encrypted feature descriptors to the data owner, who can eventually recover the real feature descriptors from their encrypted versions.” and Page 2: “We additively split the image randomly into two shares and distribute them to two independent cloud servers which can perform the accumulation process locally. We then design a new protocol by leveraging the garbled circuit, letting the two servers collaboratively detect real locations of keypoints via the difference-of-Gaussian (DoG) scale space built on encrypted image.” teaches dividing the image data into two shares (portions) and sending (streaming) each pair to a cloud server)

The combination of claim 1 has already incorporated the two or more servers, therefore already incorporating the details of the data split required by claim 26.

Regarding Claim 27, 
This claim has limitations similar to those of claim 26, thus is rejected with the same rationale applied to claim 26. 
Regarding Claim 28, 
This claim has limitations similar to those of claim 26, thus is rejected with the same rationale applied to claim 26.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ramos in view of Wang (2016) and Mohassel, further in view of Winklevoss et al. (US 10,068,228 B1)

Regarding Claim 6, 
The combination of Ramos, Wang (2016), and Mohassel teaches:  
The method of claim 5, 

The combination of Ramos, Wang, and Mohassel does not appear to explicitly teach: 
wherein the weighting comprises an exponential weighted moving average.

However Winklevoss teaches: 
wherein the weighting comprises an exponential weighted moving average. (Col. 72, lines 35 – 40: “In embodiments, the digital asset prices from each reference period may be weighted by time, e.g., so as to preference more recent reference periods. Such weighting may be exponential weighting, such as an exponentially time-weighted moving average.” teaches that the weighting comprises an exponential weighted moving average)
Ramos and Winklevoss are analogous art because they are directed to blockchain systems, Wang and Mohassel is analogous art because it is directed to preserving privacy of user data uploaded to cloud servers.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Winklevoss’ time based weighting with the data quality weighting of Ramos/Wang/Mohassel with a motivation to “…adjust the weighting so as to dampen or exacerbate any... fluctuations.” (Winklevoss, Col. 70 lines 49 – 50.)

Claims 16 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos in view of Wang (2016) and Mohassel, further in view of Wang et al. (“A Blockchain Based Privacy-Preserving Incentive Mechanism in Crowdsensing Applications”, hereinafter “Wang (2018)”).

Regarding Claim 16, 
The combination of Ramos, Wang (2016), and Mohassel teaches: 
The method of claim [1], 

Ramos further teaches: 
[encrypting crowdsensing data to obtain] encrypted shares of the result (Para [0031]: “The collected data may be analyzed by the edge processing system 110 to create metadata associated with the collected data. The metadata may include a geographical location at which the images/data were captured, a time at which the image was captured, a device identify or controller of the device that captured the image/data, and the like. The data and/or the metadata may be stored in the cloud platform 120 and entered into a blockchain network via blockchain node 130. In some examples, however, the data may be transmitted directly from the edge devices 112 and/or the edge processor 110 to the blockchain node 130 without being stored in the cloud platform 120.” teaches processing the crowdsensed data to obtain metatdata, the data and metadata are a portion (share) of the result; Para [0032]: “In one example, the smart contract encrypts the image and metadata data and determines whether to make the data or derived data accessible based on conditional logic of the smart contract.” teaches encrypting the data and metadata obtained from the user devices;)

Wang (2016) further teaches: 
at the two or more cloud computing servers (Page 2: “In our work, we consider a cloud-based image feature extraction outsourcing computation system involving three parties: the data owner O, the cloud server S1, the cloud server S2 (as illustrated in Fig. 1)… We assume S1 and S2 are independent with each other and can be considered to belong to two independent cloud service providers” teaches two (plurality) cloud servers that are operably connected with each other)

The combination of claim 1 has already incorporated the two or more servers, therefore already incorporating the details of the two or more cloud computing servers required by claim 16.

The combination of Ramos, Wang (2016), and Mohassel does not appear to explicitly teach: 
receiving, from a requester device, an indication of interest to purchase the result of the sensing task, 
processing the indication of interest… to determine whether to provide the [crowdsensing data] to the requester device
providing the [crowdsensing data] to the requester device upon determining that the [data] should be provided to the requester device.

However, Wang (2018) teaches:
receiving, from a requester device, an indication of interest to purchase the result of the sensing task, (Page 17548: “The sensing task is issued by the server S. We use the urban noise map data sensing [21] as an example to illustrate our incentive mechanism design. The server S creates a transaction task Task_Claim and attaches payment commitment to the transaction, in which the server releases the quality certification standard and the method of sensing data collected by users.” teaches receiving a payment commitment (indication of interest) to purchase the crowdsensing data collected by the users (result of sensing task))
processing the indication of interest… to determine whether to provide the [crowdsensing data] to the requester device; (Page 17550: “With the estimated data quality and quantified contribution by miners, the server S pays for the corresponding payment to the user ui after verifying her identity information, as shown in FIGUER 3. The server S pays PaymentS→ui to ui after the verification Sig(HashSKui (Dataui)) of the sensing data to the user ui.” teaches processing the payment commitment (indication of interest) to determine whether to provide the crowdsensing data 
providing the [crowdsensing data] to the requester device upon determining that the [data] should be provided to the requester device. (Page 17550: “With the estimated data quality and quantified contribution by miners, the server S pays for the corresponding payment to the user ui after verifying her identity information, as shown in FIGUER 3. The server S pays PaymentS→ui to ui after the verification Sig(HashSKui (Dataui)) of the sensing data to the user ui… In a distributed transaction, S and user ui trade as two parties, and their transaction data is packed into a block. The block including the transaction verified by miners along with other transactions within a certain period inserts the blockchain. teaches providing the crowdsensing data to the server (requester device) after processing the payment commitment and determining that the data should be sent to the requester)

Ramos, Wang (2016), Mohassel, and Wang (2018) are analogous art because they are directed to preserving privacy of user data uploaded to cloud servers. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang’s (2018) blockchain based monetization into the blockchain of Ramos/Wang (2016)/Mohassel with a motivation to “…exploit a blockchain cryptocurrency to incentivize high skilled users to provide valuable or effective data for crowdsensing applications.” (Wang (2018), Page 17546)

Regarding Claim 17, 
The combination of Ramos, Wang (2016), Mohassel, and Wang (2018) teaches: 
The method of claim 16, 

Wang (2018) further teaches: 
wherein the indication of interest comprises a purchase request and a payment. (Page 17548: “The server S creates a transaction task Task_Claim and attaches payment commitment to the transaction, in which the server releases the quality certification standard and the method of sensing data collected by users.” teaches that the indication of interest comprises a transaction task (purchase request) and payment commitment)

The combination of claim 16 has already incorporated the blockchain monetization, therefore already incorporating the details of the interest to purchase required by claim 17. 

Regarding Claim 18, 
The combination of Ramos, Wang (2016), Mohassel, and Wang (2018) teaches: 
The method of claim 17, 

Ramos further teaches: 
[encrypting crowdsensing data to obtain] encrypted shares of the result (Para [0031]: “The collected data may be analyzed by the edge processing system 110 to create metadata associated with the collected data. The metadata may include a geographical location at which the images/data were captured, a time at which the image was captured, a device identify or controller of the device that captured the image/data, and the like. The data and/or the metadata may be stored in the cloud platform 120 and entered into a blockchain network via blockchain node 130. In some examples, however, the data may be transmitted directly from the edge devices 112 and/or the edge processor 110 to the blockchain node 130 without being stored in the cloud platform 120.” teaches processing the crowdsensed data to obtain metatdata, the data and metadata are a portion (share) of the result; Para [0032]: “In one example, the smart contract encrypts the image and metadata data and determines whether to make the data or derived data accessible based on conditional logic of the smart contract.” teaches encrypting the data and metadata obtained from the user devices;)

Wang (2016) further teaches: 
the two or more cloud computing servers (Page 2: “In our work, we consider a cloud-based image feature extraction outsourcing computation system involving three parties: the data owner O, the cloud server S1, the cloud server S2 (as illustrated in Fig. 1)… We assume S1 and S2 are independent with each other and can be considered to belong to two independent cloud service providers” teaches two (plurality) cloud servers that are operably connected with each other)

The combination of claim 1 has already incorporated the two or more, therefore already incorporating the details of the two or more cloud computing servers required by claim 18.

Wang (2018) further teaches: 
wherein the payment from the requester device… and the provision of the [crowdsensing data] to the requester device… occur substantially simultaneously. (Page 17550: “With the estimated data quality and quantified contribution by miners, the server S pays for the corresponding payment to the user ui after verifying her identity information, as shown in FIGUER 3. The server S pays PaymentS→ui to ui after the verification Sig(HashSKui (Dataui)) of the sensing data to the user ui… In a distributed transaction, S and user ui trade as two parties, and their transaction data is packed into a block. The block including the transaction verified by miners along with other transactions within a certain period inserts the blockchain.” teaches that the payment from the requester to the server and the provisioning of the crowdsensing data from the user device to the server occurs simultaneously because the transaction data of this transaction is placed into a single block of the blockchain)

The combination of claim 16 has already incorporated the blockchain monetization, therefore already incorporating the details of the transaction of crowdsensing data required by claim 18. 

Regarding Claim 19, 
The combination of Ramos, Wang (2016), Mohassel, and Wang (2018) teaches: 
The method of claim 17, 

Ramos further teaches: 
[encrypting crowdsensing data to obtain] encrypted shares of the result (Para [0031]: “The collected data may be analyzed by the edge processing system 110 to create metadata associated with the collected data. The metadata may include a geographical location at which the images/data were captured, a time at which the image was captured, a device identify or controller of the device that captured the image/data, and the like. The data and/or the metadata may be stored in the cloud platform 120 and entered into a blockchain network via blockchain node 130. In some examples, however, the data may be transmitted directly from the edge devices 112 and/or the edge processor 110 to the blockchain node 130 without being stored in the cloud platform 120.” teaches processing the crowdsensed data to obtain metatdata, the data and metadata are a portion (share) of the result; Para [0032]: “In one example, the smart contract encrypts the image and metadata data and determines whether to make the data or derived data accessible based on conditional logic of the smart contract.” teaches encrypting the data and metadata obtained from the user devices;)

Wang (2016) further teaches: 
the two or more cloud computing servers (Page 2: “In our work, we consider a cloud-based image feature extraction outsourcing computation system involving three parties: the data owner O, the cloud server S1, the cloud server S2 (as illustrated in Fig. 1)… We assume S1 and S2 are independent with each other and can be considered to belong to two independent cloud service providers” teaches two (plurality) cloud servers that are operably connected with each other)

The combination of claim 1 has already incorporated the two or more servers, therefore already incorporating the details of the two or more cloud computing servers required by claim 18.

Wang (2018) further teaches: 
further comprising removing the… [crowdsensing data] after providing the [crowdsensing data] to the requester device. (Page 17548: “. First, S releases the sensing task with evaluation criteria of the data quality, and prepays a deposit. Then the users perform the sensing task and upload the sensing data onto peer-to-peer network; miners verify the quality qui of the sensing data with the knowledge of evaluation function achieved from S, quantify the contribution cqui, and determine the payment criteria r∗; the miners verify the transaction of S and the user ui. Finally, according to the payment criteria, S pays payment r∗ to the user ui after the verifications of sensing data and user’s identity passed. The new block includes the verified transaction and other transactions within a certain period. After the transaction is verified, the sensing data is sent to the server and the hash digest of the data is stored in the blockchain.” teaches removing the sensing data from the blockchain and replacing it with a hash digest after providing the crowdsensing data to the server that requested the sensing task (requester device))

The combination of claim 16 has already incorporated the blockchain monetization, therefore already incorporating the details of the transaction of crowdsensing data required by claim 19.

Regarding Claim 20, 
The combination of Ramos, Wang (2016), Mohassel, and Wang (2018) teaches: 
The method of claim 17, 

Ramos further teaches: 
[encrypting crowdsensing data to obtain] encrypted shares of the result (Para [0031]: “The collected data may be analyzed by the edge processing system 110 to create metadata associated with the collected data. The metadata may include a geographical location at which the images/data were captured, a time at which the image was captured, a device identify or controller of the device that captured the image/data, and the like. The data and/or the metadata may be stored in the cloud platform 120 and entered into a blockchain network via blockchain node 130. In some examples, however, the data may be transmitted directly from the edge devices 112 and/or the edge processor 110 to the blockchain node 130 without being stored in the cloud platform 120.” teaches processing the crowd sensed data to obtain metatdata, the data and metadata are a portion (share) of the result; Para [0032]: “In one example, the smart contract encrypts the image and metadata data and determines whether to make the data or derived data accessible based on conditional logic of the smart contract.” teaches encrypting the data and metadata obtained from the user devices;)

Wang (2018) further teaches: 
further comprising providing a reward to the respective client devices upon providing…  [crowdsensed data] to the requester device. (Page 17547: “After the task finished, ui uploads the sensing data Dataui to the server S. 3) The server S pays a certain amount of reward according to users’ contribution. For each user ui, a certain amount of reward is given according to her effective contribution which should meet the payment standard of S.” teaches providing a reward to the user device after the user device provides the crowdsensing data to the server (requester device))

The combination of claim 16 has already incorporated the blockchain monetization, therefore already incorporating the details of the reward required by claim 20.

Regarding Claim 21, 
The combination of Ramos, Wang (2016), Mohassel, and Wang (2018) teaches: 
The method of claim 20, 

Wang (2018) further teaches: 
wherein an amount of the reward to be provided to the respective client device is based on a data-quality-weighting of the respective client device. (Page 17547: “The server S pays a certain amount of reward according to users’ contribution. For each user ui, a certain amount of reward is given according to her effective contribution which should meet the payment standard of S. So the user will get more payment if she has higher contribution, and get less payment if she has lower, even get nothing if her contribution can’t meet the standard.” teaches that the reward amount given to a user device is based on the effective contribution respective to the payment standard; Page 17548: “Then the users perform the sensing task and upload the sensing data onto peer-to-peer network; miners verify the quality qui of the sensing data with the knowledge of evaluation function achieved from S, quantify the contribution cqui, and determine the payment criteria r∗; the miners verify the transaction of S and the user ui. Finally, according to the payment criteria, S pays payment r∗ to the user ui after the verifications of sensing data and user’s identity passed.” teaches that effective contribution respective to the payment standard is a data quality weighting because the quality of the user’s data is weighed and their contribution is quantified)

The combination of claim 16 has already incorporated the blockchain monetization, therefore already incorporating the details of the reward required by claim 21.


Response to Arguments

Regarding Claim Rejections under 35 U.S.C. 112
Applicant’s argument: 
“The Office objects to the expression "the same sensing task" in previous claims 1, 24, and 25, and "the data stream portions" in previous claim 10, for lacking proper antecedent basis. Claims 1, 24, and 25 have been amended to recite "a same sensing task", and claim 1o has been amended to recite "the streaming data set portions", in accordance with the Examiner's understanding and recommendation.”
Response: 
The previous grounds of 35 U.S.C. 112(b) rejection have been withdrawn, however, claims 16-21 remain rejected under 35 U.S.C. 112(b). Please see pages 2-3 of this office action for more detail.  

Regarding Claim Rejections under 35 U.S.C. 101
Applicant’s argument: 
“All pending claims, except claim 14, are rejected for being directed to non-patentable subject matter. The independent claims are amended to incorporate the limitation of previous claim 14 (but in slightly modified form in accordance with the other amendments made). Thus, the amended independent claims, and all their dependent claims, are now directed to patent eligible subject matter.”

Response: 
	The 35 U.S.C. 101 rejection made in the previous office action has been withdrawn due to amendments to independent claims 1, 24, and 25.  

Regarding Claim Rejections under 35 U.S.C. 102/103
Applicant’s argument: 
“Ramos fails to teach or suggest features (a)(i) and (a)(ii), and therefore features (b) through (e) which follow from (a). Specifically, Ramos fails to teach or suggest that the streaming data set from each respective client device is encrypted at the respective client device. Ramos discloses (e.g., [0004]-[0009], [0032], [0055]) receiving edge data captured by one or more edge devices in an Internet of Things (IoT) network, then encrypting the received edge data and storing the encrypted edge data as transaction(s) within a blockchain. In Ramos, the encryption of the edge data is performed in the blockchain network, not at the edge devices (client devices) as required by amended claim 1.”

Response: 
	Examiner respectfully disagrees: 
Ramos teaches the following:  
Para [0032]: “A smart contract executing on the blockchain node 130 may encrypt the received data and store the encrypted data within a blockchain.” teaches that the smart contract executing on a blockchain node encrypts the data; Para [0055]: “For example, the method 500 may be performed by a blockchain node which may include a computing device such as a server, a cloud platform, a workstation computer, a user device, and the like. In 510, the method includes receiving edge data that has been captured by one or more edge devices in an Internet of Things (IoT) network.” teaches that a blockchain node can be a workstation computer or user device (client device); therefore the smart contract executing on a workstation computer or user device encrypts the data (encrypted at the client device)


Because a client device in Ramos can be a blockchain node (not a blockchain network), the client device (edge device) itself can perform the encryption. 

Applicant’s argument: 
Ramos also fails to teach or suggest all claimed features related to multiplication triplet (split into two or more multiplication triplet portions, received from the client devices, for use in the processing step). Ramos contains no disclosure on multiplication triplet or the like.
Wang-2016 fails to teach or suggest all claimed features related to multiplication triplet (split into two or more multiplication triplet portions, received from the client devices, for use in the processing step). Wang-2016 also contains no disclosure on multiplication triplet or the like.

Response: 
	Applicant’s arguments have been fully considered but are not persuasive. This new feature of claim 1 (that was not present in the previous claims) with respect to the multiplication triplet is taught by Mohassel. Please see pages 11-14 of this office action for a detailed analysis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.A./Examiner, Art Unit 2125                    


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125